Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 08/25/2022. Claims 2-5, 7-15, 19-21, 24-30 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, 7-15, 19-21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (U.S. Patent Application Publication No. 20170193792, herein referred to as Rodriguez '92), in view of Wallace (U.S. Patent Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No. 20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456, herein referred to as Rodriguez '56).
Note to Applicant: The below claims are rearranged based on amendments that changed dependencies. Claim 21 is listed first because it is now the parent claim to all other claims despite numerical order. The rearrangement of claims was done solely for the purpose of improving readability of this Office Action.
Regarding claim 21, Rodriguez '92 teaches a method for preventing occurrence of disease
comprising:
acquiring, by a control unit, measurement values of an environmental parameter related to a
risk of occurrence of disease output from sensors, the sensors being provided in each of a plurality of
areas in a facility [P 17-18] (Rodriguez '92 teaches obtaining real-time data from sensors, the sensors
being in indoor spaces for measuring environmental characteristics that potentially increase risk of
disease transmission),
wherein the facility is a hospital and the area is a patient room, the patient room including one
or more patients [P 23-24, 60] (Rodriguez '92 teaches that the area monitored is a hospital comprising
patient rooms);
determining, by the control unit, a risk of occurrence of disease in each of the plurality of areas
based on the acquired measurement values [P 23] (Rodriguez '92 teaches creating risk maps, such as
that of a hospital and patient rooms, based on collected data);
performing a measure to improve environmental conditions in an area of the plurality of areas in
the facility, the area being identified as having a higher risk of occurrence of disease than a
predetermined value, thereby preventing occurrence of disease [P 55, 72] (Rodriguez '92 teaches that
when risk in a room is too high, an alert is sent to staff who can take appropriate action such as
adjusting air conditioning, which is interpreted as performing a measure to improve conditions),
wherein the disease is an infection or heat stroke [P 62-63] (Rodriguez '92 teaches determining
infection risks);
wherein, when the environmental conditions are determined to be outside the reference range,
the performing of the measure comprises controlling a humidifier or a dehumidifier to adjust a humidity
level, controlling a lighting system to a light intensity of the lighting system, controlling an air conditioner
to adjust a temperature, adjusting a temperature by an air conditioner, or controlling a ventilator to
ventilate air, so that the environmental conditions in the area reach the reference range [P 26-29, 35, 71-
73] (Rodriguez '92 teaches adjusting temperature via an air conditioner when predicted temperature
changes are outside of a predetermined range).
Rodriguez '92 may not explicitly teach:
generating and transmitting to a display, by the control unit, display data for identifiably
displaying environmental conditions indicating the risk of occurrence of disease in each of the plurality of
areas in an area layout diagram showing a position of each of the plurality of areas in the facility
displaying, on the display, the generated display data; and
However, Wallace teaches:
generating and transmitting to a display, by the control unit, display data for identifiably
displaying environmental conditions indicating the risk of occurrence of disease in each of the plurality of
areas in an area layout diagram showing a position of each of the plurality of areas in the facility [P 32,
47, 70, claim 6] (Wallace teaches displaying, on the map, hotspots indicating high risk of disease
transmission within a hospital)
displaying, on the display, the generated display data [P 32, 47, 70, claim 6] (Wallace teaches
displaying, on the map, hotspots indicating high risk of disease transmission within a hospital); and
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Disease mapping and information control system and method as taught by Wallace with
the Visitor flow management taught by Rodriguez '92 with the motivation of improving infection control
and responses to outbreaks [Wallace P 67, abstract].
Rodriguez '92 and Wallace may not explicitly teach:
acquiring, by the control unit, patient information relating to the one or more patients in the
areas;
and the patient information in each of the plurality of areas;
However, Cobbs teaches:
acquiring, by the control unit, patient information relating to the one or more patients in the
areas [P 56-57] (Cobbs teaches obtaining patient information);
and the patient information in each of the plurality of areas [P 79-80, 105 Fig. 3] (Cobbs teaches
displaying patient information, such as fall risk indicators, on a map of a healthcare facility including
patient rooms);
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Methods, systems, and apparatus for providing a notification of a message in a health
care environment as taught by Cobbs with the method taught by Rodriguez '92 and Wallace with the
motivation of improving communications, environment flow, safety, and care [Cobbs P 9, 25, 86].
Rodriguez '92, Wallace, and Cobbs may not explicitly teach:
wherein the determining is performed by comparing the measurement values acquired from the
sensors with a predetermined reference range for each of the plurality of areas, wherein the determining
is not based on the patient information; and
However, Rodriguez '56 teaches:
wherein the determining is performed by comparing the measurement values acquired from the
sensors with a predetermined reference range for each of the plurality of areas, wherein the determining
is not based on the patient information [P 18, 61] (Rodriguez '56 teaches determining environmental
variables measured by sensors are outside a predetermined range and making appropriate adjustments
without using any patient-related data); and
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Hygienic enforcement and nosocomial diagnostic system (HEANDS) as taught by
Rodriguez '56 with the method taught by Rodriguez '92, Wallace, and Cobbs with the motivation of
reducing the amount of data used for environmental control, thereby simplifying and improving speeds
of automatic hospital environment adjustments.
Regarding claim 2, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, further comprising determining, by the control unit, that the environmental
condition is sub-nominal for an area in which the measured value of the environmental parameter falls
outside the reference range [P 5, 48] (Rodriguez '92 teaches determining that a change in environmental
conditions in greater than a predefined threshold, which is interpreted as determining a condition is
sub-nominal).
Regarding claim 3, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, further comprising obtaining, by the control unit, an index indicating the risk of
occurrence of a disease in each of the plurality of areas [P 41-43, 77] (Wallace teaches determining a
risk, which may be indicated by a risk score or percentile, for specific locations), and
from the measured value of the environmental parameter [P 26] (Rodriguez '92 teaches
determining risk, which is interpreted as correspond to the risk score taught by Wallace above, relating
to environmental conditions), and
determining that the environmental condition is sub-nominal for the area in which the index
exceeds the reference range [P 26] (Wallace teaches determining that risk exceed a predefined threshold
and that being a indicator of risk in a particular region of the environment exceeding acceptable levels,
such as temperate and humidity exceeding limits).
Obviousness for combining the teachings of Rodriguez, Wallace, and Cobbs is discussed above
for claim 21 and is incorporated herein.
Regarding claim 5, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, wherein the environmental parameter is at least one selected from the group
consisting of temperature information, humidity information and ventilation information [P 18]
(Rodriguez '92 teaches measured environment characteristics include temperate and relative
humidity).
Regarding claim 7, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, wherein the infection is a droplet infection [P 36] (Wallace teaches that the
monitored disease may be SARs, which is a droplet infection).
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 21 and is incorporated herein.
Regarding claim 8, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 7, wherein the droplet infection is caused by at least one selected from the group
consisting of viruses, fungi, and bacteria [P 36] (Wallace teaches that the monitored disease may be
SARs, which is caused by coronavirus).
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 21 and is incorporated herein.
Regarding claim 9, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 8, wherein the virus is at least one member selected from the group consisting of
influenza virus, RS virus, adenovirus, rhinovirus, coronavirus, and parainfluenza virus; the fungus is at
least one member selected from the group including Candida, Actinomyces, Geotrichum, Aspergillus,
Cryptococcus, and Nocardia; and the bacterium is at least one selected from a group including
Mycoplasma, Legionella, Haemophilus, Pneumococcus, and Bordetella pertussis [P 36] (Wallace teaches
that the monitored disease may be SARs, which is caused by coronavirus).
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 21 and is incorporated herein.
Regarding claim 10, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the system
according to claim 2, further comprising measures, by each of the sensors, the environmental parameter
over time [P 7, 21, 38] (Rodriguez teaches collecting real-time environmental data and storing it as
historical data);
recording, by the control unit, the measured value of the environmental parameter measured by
the sensor over time in a storage unit [P 38] (Rodriguez '92 teaches storing measured environmental
data in a database), and
determining whether the environmental condition of each area is nominal or not based on the
measured value of the environmental parameter over time [P 68] (Rodriguez '92 teaches determining
acceptable ranges of environmental parameters based on historical data).
Regarding claim 11, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, further comprising generating, by the control unit, caution alert data for
identifiably displaying a caution call level [P 32, 60] (Wallace teaches outputting a map indicating hot
zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds
may be indicated as a rating or numerical scale, which is interpreted as a caution call level).
according to the environmental condition of each of the plurality of areas of the in-facility area
diagram [P 7, 23-25] (Rodriguez '92 teaches creating a risk map, which is interpreted as corresponding
to the displayed map taught by Wallace above, to determine impact of measured environmental
conditions on risk of infection)
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 1 and is incorporated herein.
Regarding claim 12, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 11, wherein the caution call level is identifiably displayed by a mark, color, icon,
character, or numerical value [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or areas
with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be
indicated as a rating or numerical scale, which is interpreted as a numerical value).
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 1 and is incorporated herein.
Regarding claim 13, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, further comprising notifying, by the control unit, a preset mobile terminal of the
environmental state of the corresponding area when there is an area with a sub-nominal environmental
condition [P 26, claim 9] (Rodriguez '92 teaches that notification or alerts may be sent to relevant
individuals when predefined thresholds are exceed via a mobile app).
Regarding claim 14, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, further comprising, causing, by the control unit, the display to display the
parameter of a corresponding area [P 32, 60] (Wallace teaches outputting a map indicating hot zones, or
areas with a high risk of infection; Wallace also teaches that the hot zones or infection hotbeds may be
indicated as a rating or numerical scale, which is interpreted as a parameter)
environmental ... when there is an area having a sub-nominal environmental condition [P 26]
(Rodriguez '92 teaches that notification or alerts may be sent to relevant individuals when predefined
thresholds for environmental conditions are exceeded)
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 21 and is incorporated herein.
Regarding claim 15, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, wherein the facility is configured to accommodate a plurality of people [P 16-17]
(Rodriguez '92 teaches that the facility is a hospital accommodating a plurality of patients).
Regarding claim 19, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, further comprising:
acquiring, by the control unit, position information of the sensors [P 12, 35] (Wallace teaches the
computer accessing data collection and tracking means, including location information);
selecting, for each of the plurality of areas, one of a plurality of reference ranges stored in a
storage unit, based on the position information [P 50, 68] (Rodriguez '92 teaches a model for
determining the acceptable ranges for environmental parameters based on patient characteristics of
patients within an area or other conditions of an area); and
determining, by the control unit, the risk of occurrence of disease in each of the plurality of areas
based on the acquired measurement values and the selected reference range [P 67-68, 71] (Rodriguez
'92 teaches determining infection risk based on collected data and acceptable ranges).
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 21 and is incorporated herein.
Regarding claim 20, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 19, further comprising: identifiably displaying, by the display, the conditions on the
area layout diagram after the generating display data [P 32, 60] (Wallace teaches outputting a map
indicating hot zones, or areas with a high risk of infection; Wallace also teaches that the hot zones or
infection hotbeds may be indicated as a rating or numerical scale, which is interpreted as a caution call
level).
environmental [P 7, 23-25] (Rodriguez '92 teaches creating a risk map, which is interpreted as
corresponding to the displayed map taught by Wallace above, to determine impact of measured
environmental conditions on risk of infection)
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 21 and is incorporated herein.
Regarding claim 24, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 teach the method
according to claim 21, wherein the patient information includes identification information identifying a
patient and at least one of infectious disease the patient is infected, a symptom presented by a patient,
or a medical device worn by the patient [P 44, 72] (Cobbs teaches retrieving identifiers associated with
each patient as well as corresponding wearable patient devices).
Obviousness for combining the teachings of Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 is
discussed above for claim 21 and is incorporated herein.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over and Rodriguez (U.S. Patent
Application Publication No. 20170193792), herein referred to as Rodriguez '92, Wallace (U.S. Patent
Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No.
20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to
as Rodriguez '56 as applied to claim 21 above, and further in view of Samson (U.S. Patent Application
Publication No. 20160325058).
Regarding claim 4, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 may not explicitly teach
the method according to claim 2, wherein the reference range corresponds to types of the disease.
However, Samson teaches the system according to claim 2, wherein the reference range
corresponds to types of the disease [P 157-158] (Samson teaches threshold ranges for disease-relevant
environmental conditions).
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Systems and methods for managing pulmonary medication delivery as taught by Samson
with the system taught by Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 with the motivation of
customizing environmental condition threshold for specific diseases and conditions thereby improving
accuracy of risk identification and monitoring.
Claims 25-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over and Rodriguez
(U.S. Patent Application Publication No. 20170193792), herein referred to as Rodriguez '92, Wallace
(U.S. Patent Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No.
20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to
as Rodriguez '56 as applied to claim 21 above, and further in view of Centers for Disease Control
("Indoor Environmental Quality"), herein referred to as CDC.
Regarding claim 25, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 may not explicitly teach
the method according to claim 21, comprising the reference range comprises a temperature of less than
28°C.
However, the CDC teaches the method according to claim 21, comprising the reference range
comprises a temperature of less than 28°C [P 1] (CDC teaches recommended ranges comprising 75 to
80.5 degrees Fahrenheit, which is less than 28 degree Celsius).
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Indoor Environmental Quality standards as taught by CDC with the method taught by
Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 with the motivation of following ASH RAE and EPA
recommendations thereby ensuring safety and comfort.
Rodriguez '92, Wallace, Cobbs, Rodriquez '56, and CDC may not explicitly teach the exact
reference range disclosed. However, it has been previously found by that Courts that in the case where
the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of
obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range
in light of the range disclosed by CDC.
Regarding claim 26, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 may not explicitly teach
the method according to claim 21, comprising the reference range comprises a temperature of 26.4°C or
less.
However, CDC teaches the method according to claim 21, comprising the reference range
comprises a temperature of 26.4°C or less [P 1] (CDC teaches recommended ranges comprising 68.5 to
75 degrees Fahrenheit, which is less than 26.4 degree Celsius).
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Indoor Environmental Quality standards as taught by CDC with the method taught by
Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 with the motivation of following ASH RAE and EPA
recommendations thereby ensuring safety and comfort.
Rodriguez '92, Wallace, Cobbs, Rodriquez '56, and CDC may not explicitly teach the exact
reference range disclosed. However, it has been previously found by that Courts that in the case where
the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of
obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range
in light of the range disclosed by CDC.
Regarding claim 27, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 may not explicitly teach
the method according to claim 21, comprising the reference range comprises a humidity of 40% or higher
and less than 70%.
However, CDC teaches the method according to claim 21, comprising the reference range
comprises a humidity of 40% or higher and less than 70% [P 1] (CDC teaches a recommended humidity of
65% which is higher than 40% and less than 70%).
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Indoor Environmental Quality standards as taught by CDC with the method taught by
Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 with the motivation of following ASH RAE and EPA
recommendations thereby ensuring safety and comfort.
Rodriguez '92, Wallace, Cobbs, Rodriquez '56, and CDC may not explicitly teach the exact
reference range disclosed. However, it has been previously found by that Courts that in the case where
the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of
obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range
in light of the range disclosed by CDC.
Regarding claim 30, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 may not explicitly teach
the method according to claim 21, comprising the reference range comprises a temperature of less than
32°C and a humidity of less than 50%.
However, CDC teaches the method according to claim 21, comprising the reference range
comprises a temperature of less than 32°C and a humidity of less than 50% [P 1] (CDC teaches
recommended temperatures of 75 to 80.5 degrees Fahrenheit, which is less than 32 degrees Celsius,
and a humidity between 30 to 60, which comprises humidity values less than 50%).
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the Indoor Environmental Quality standards as taught by CDC with the method taught by
Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 with the motivation of following ASH RAE and EPA
recommendations thereby ensuring safety and comfort.
Rodriguez '92, Wallace, Cobbs, Rodriquez '56, and CDC may not explicitly teach the exact
reference range disclosed. However, it has been previously found by that Courts that in the case where
the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of
obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range
in light of the range disclosed by CDC.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over and Rodriguez (U.S.
Patent Application Publication No. 20170193792), herein referred to as Rodriguez '92, Wallace (U.S.
Patent Application Publication No. 20140167917), Cobbs (U.S. Patent Application Publication No.
20070094045), and Rodriguez (U.S. Patent Application Publication No. 20150278456), herein referred to
as Rodriguez '56 as applied to claim 21 above, and further in view of National Archives ("Mold and
Mildew: Prevention of Microorganism Growth in Museum Collections").
Regarding claim 28, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 may not explicitly teach
the method according to claim 21, comprising the reference range comprises a temperature of less than
10°c and a humidity of less than 90%.
However, National Archives teaches the method according to claim 21, comprising the reference
range comprises a temperature of less than 10°c and a humidity of less than 90% [P 5] (National
Archives teaches recommending temperatures below 24 degrees Celsius and humidity below 62%).
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the temperature and humidity recommendations as taught by National archives with the
method taught by Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 with the motivation of preventing
mold and mildew growth which may cause adverse health risks [National Archives, P 5-6].
Rodriguez '92, Wallace, Cobbs, Rodriquez '56, and National Archives may not explicitly teach the
exact reference range disclosed. However, it has been previously found by that Courts that in the case
where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of
obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range
in light of the range disclosed by National Archives.
Regarding claim 29, Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 may not explicitly teach
the method according to claim 21, comprising the reference range comprises a temperature of less than
20°C and a humidity of less than 70%.
However, National Archives teaches the method according to claim 21, comprising the reference
range comprises a temperature of less than 20°C and a humidity of less than 70% [P 5] (National
Archives teaches recommending temperatures below 24 degrees Celsius and humidity below 62%).
One of ordinary skill in the art at the time the invention was made would have found it obvious
to include the temperature and humidity recommendations as taught by National archives with the
method taught by Rodriguez '92, Wallace, Cobbs, and Rodriquez '56 with the motivation of preventing
mold and mildew growth which may cause adverse health risks [National Archives, P 5-6].
Rodriguez '92, Wallace, Cobbs, Rodriquez '56, and National Archives may not explicitly teach the
exact reference range disclosed. However, it has been previously found by that Courts that in the case
where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of
obviousness exists. See MPEP 2144.05. Thus, it would have been obviousness to use the claimed range
in light of the range disclosed by National Archives.
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/25/2022.
In the remarks, Applicant argues in substance that:
Regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations because “The Office turns to Rodriguez '56, at paragraphs [0018] and [0061], which describes adjusting, for example, a thermostat, if the temperature is detected to be outside a preset range. However, this process described in Rodriguez '56 is unrelated to the creation of a risk map, as set forth in Rodriguez '92 and as relied on in the rejection. Moreover, Rodriguez '56 in no way describes or suggests that these steps are to be performed in a process in which a measure is performed to improve environmental conditions in an area of the plurality of areas in the facility, the area being identified as having a higher risk of occurrence of disease than a predetermined value, thereby preventing occurrence of disease, wherein the disease is an infection or heat stroke, as claimed. To the contrary, Rodriguez '56 indicates that the presence of disease is quite relevant. For example, in the event of a contagious disease, paragraph [0062] of Rodriguez '56 prescribes that negative air pressure should be maintained in the room. Based on all of the evidence of record, an ordinarily skilled artisan starting from Rodriguez '92 and turning to the disclosure in Rodriguez '56 would not have been led to depart from Rodriguez '92's prescription to produce a risk map using patient information. In other words, nothing in Rodriguez '56 indicates that, for purposes of creating the risk map of Rodriguez '92, the artisan should somehow no longer use patient information.”
It is respectfully submitted that Examiner has considered Applicant’s arguments and does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
In response to Applicant’s argument that (a) regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations because “The Office turns to Rodriguez '56, at paragraphs [0018] and [0061], which describes adjusting, for example, a thermostat, if the temperature is detected to be outside a preset range. However, this process described in Rodriguez '56 is unrelated to the creation of a risk map, as set forth in Rodriguez '92 and as relied on in the rejection. Moreover, Rodriguez '56 in no way describes or suggests that these steps are to be performed in a process in which a measure is performed to improve environmental conditions in an area of the plurality of areas in the facility, the area being identified as having a higher risk of occurrence of disease than a predetermined value, thereby preventing occurrence of disease, wherein the disease is an infection or heat stroke, as claimed. To the contrary, Rodriguez '56 indicates that the presence of disease is quite relevant. For example, in the event of a contagious disease, paragraph [0062] of Rodriguez '56 prescribes that negative air pressure should be maintained in the room. Based on all of the evidence of record, an ordinarily skilled artisan starting from Rodriguez '92 and turning to the disclosure in Rodriguez '56 would not have been led to depart from Rodriguez '92's prescription to produce a risk map using patient information. In other words, nothing in Rodriguez '56 indicates that, for purposes of creating the risk map of Rodriguez '92, the artisan should somehow no longer use patient information”:
It is respectfully submitted that Applicant argues “adjusting, for example, a thermostat, if the temperature is detected to be outside a preset range. However, this process described in Rodriguez '56 is unrelated to the creation of a risk map.” However, the claims do not recite how “comparing the measurement values acquired from the sensors with a predetermined reference range for each of the plurality of areas” is used to “[determine], by the control unit, a risk of occurrence of disease in each of the plurality of areas based on the acquired measurement values.” As stated in Office Action dated 06/24/2022, Rodriguez ’92 teaches the claim limitation “determining, by the control unit, a risk of occurrence of disease in each of the plurality of areas based on the acquired measurement values” (Rodriguez '92: ¶ 0023, i.e., Examiner interprets the “risk” in the “risk maps” of “rooms” in a “hospital setting” as the claimed risk of occurrence of disease in each of the plurality of areas) and Rodriguez ’56 teaches the claim limitation “wherein the determining is performed by comparing the measurement values acquired from the sensors with a predetermined reference range for each of the plurality of areas” (Rodriguez '56: ¶ 0018; ¶ 0061, i.e., Examiner interprets the “[determining] whenever [environmental factors] fall outside of a predetermined range” as the claimed comparing the measurement values with a predetermined reference range because the “environmental factors” are measured by sensors from a “sensing platform…in patient rooms,” which in the context of Rodriguez ’92, could be the claimed sensors used to acquire measurement values). Because there is no specificity between “comparing the measurement values” and “determining…a risk of occurrence of disease,” there is nothing that would dissuade a PHOSITA from combining these references to teach the claim. Per broadest reasonable interpretation, the “risk” in the “risk maps” (Rodriguez '92: ¶ 0023) could be determined by “[determining] whenever [environmental factors] fall outside of a predetermined range” (Rodriguez '56: ¶ 0061).
Examiner suggests that further defining how the “comparing the measurement values” is used to “[determine]…a risk of occurrence of disease” may overcome the art of record and advance prosecution.
Applicant further argues “Rodriguez '56 in no way describes or suggests that these steps are to be performed in a process in which a measure is performed to improve environmental conditions in an area of the plurality of areas in the facility, the area being identified as having a higher risk of occurrence of disease than a predetermined value, thereby preventing occurrence of disease, wherein the disease is an infection or heat stroke, as claimed.” However, as stated in Office Action dated 06/24/2022, Examiner relies on Rodriguez ’92 to teach the aforementioned claim limitations, and not Rodriguez '56, as Applicant now argues.
Applicant further argues “Based on all of the evidence of record, an ordinarily skilled artisan starting from Rodriguez '92 and turning to the disclosure in Rodriguez '56 would not have been led to depart from Rodriguez '92's prescription to produce a risk map using patient information. In other words, nothing in Rodriguez '56 indicates that, for purposes of creating the risk map of Rodriguez '92, the artisan should somehow no longer use patient information.” However, the claims do not recite how the determination is made; the claims only recite the limitations “wherein the determining is performed by comparing the measurement values acquired from the sensors with a predetermined reference range for each of the plurality of areas, wherein the determining is not based on the patient information” (Rodriguez '56: ¶ 0018; ¶ 0061, i.e., “environmental factors” sensed by “The present sensing platform” do not include the claimed patient information), which is taught by Rodriguez '56. Because there is no other specificity regarding how the determination is made, there is nothing that would dissuade a PHOSITA from combining Rodriguez '92 and Rodriguez '56 to teach the claim. Per broadest reasonable interpretation, the “risk” in the “risk maps” (Rodriguez '92: ¶ 0023) could be determined by “[determining] whenever [environmental factors] fall outside of a predetermined range” (Rodriguez '56: ¶ 0061). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in Office Action dated 06/24/2022, one of ordinary skill in the art at the time the invention was made would have found it obvious to include the Hygienic enforcement and nosocomial diagnostic system (HEANDS) as taught by Rodriguez '56 with the method taught by Rodriguez '92, Wallace, and Cobbs with the motivation of reducing the amount of data used for environmental control, thereby simplifying and improving speeds of automatic hospital environment adjustments.
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626